 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppalachian Regional Hospitals, Inc., Operator ofJune Buchanan Primary Care Center' Employerand United Steelworkers of America, AFL-CIO-CLC, Petitioner. Case 9-RC- 12020November 16, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James E.Horner. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, the RegionalDirector for Region 9 issued an order transferringthis case to the Board for decision. Thereafter, theEmployer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1. The Employer operates the June BuchananPrimary Care Center,2a primary care center oroutpatient clinic, near Hazard, Kentucky. TheEmployer is a Kentucky corporation which operatesa total of 10 hospitals in the States of West Virginia,Kentucky, and Virginia. The parties stipulated andwe find that the Employer's gross revenues exceeded$60 million during the year preceding the commence-ment of the hearing held herein and that, during thesame period, the Employer's hospitals each pur-chased goods valued in excess of $50,000 outsidetheir respective States and caused such goods to beshipped in interstate commerce to their respectivehospitals. Based upon the above evidence, we findthat the Employer operates a health care institutionwithin the meaning of Section 2(14) of the Act, thatthe impact of its operations on commerce is sufficientto warrant assertion of jurisdiction, and that it willeffectuate the purposes of the Act to do so.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the EmployerI The name of the Employer appears as amended at the hearing.233 NLRB No. 85within the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. In its petition, as amended at the hearing, thePetitioner seeks to represent in a single unit all of thenonprofessional employees at the Employer's Haz-ard, Kentucky, facility, including all service, mainte-nance, technical, and business office clerical employ-ees, but excluding all professional and confidentialemployees, guards, and supervisors as defined in theAct. The Employer contends that the Petitioner'sunit request is too broad and that the Board shouldfind appropriate three separate bargaining units;namely, a service and maintenance unit, includingdental and laboratory assistants, medical recordclericals, pharmacy clericals, and dental clericals; atechnical unit, including technicals and licensedpractical nurses; and a business office clerical unit,including business office clericals and receptionists.There is no history of collective bargaining involvingthese employees, and the Petitioner has not indicatedwhether it is willing to represent these employees in aunit narrower in scope than the "wall-to-wall" unitthat it has requested.The Center provides physician services, dentalservices, X-ray services, and laboratory services toindividuals on an outpatient basis. The Center has noinpatient beds but does have beds available for use inthe emergency room and postpartum beds for use inthe delivery ward. If after initial care a patient isunable to return home, the patient is transferred toone of the area hospitals with inpatient services.The Center occupies approximately 12,000 squarefeet of space which is divided into distinct areas:physician or medical area, lobby, business office,laboratory, X-ray department, pharmacy, dentalarea, emergency room, and obstetrical unit. TheCenter has one skilled maintenance employee (stipu-lated to be a supervisor) who oversees the work ofthree janitors and a maid who provide custodial andminor maintenance services. In the health care area,the Center employs two physicians and threeregistered nurses (stipulated to be professionals), fivelicensed practical nurses, a radiology technician, anda laboratory assistant. In the clinical laboratory areathere are a medical lab technician and one or twolaboratory assistants. The pharmacy is staffed by aclinical pharmacist (stipulated to be a professionaland a supervisor), two pharmacy technicians, and aclerk-typist. The dental department which functionssemiautonomously is comprised of two dentists and adental hygienist (stipulated to be professionals andsupervisors), six dental therapists, a dental assistant,a receptionist, and a clerk-typist. The front office isstaffed by a secretary to the administrator (stipulated2 Hereafter also referred to as the Center.542 APPALACHIAN REGIONAL HOSPITALSto be a confidential employee), a senior businessoffice clerical (stipulated to be a supervisor),3twobusiness office clericals, three receptionists, and twomedical record clerks. In sum, there are approxi-mately 33 nonprofessional employees. All of theseemployees are hourly paid, receive the same fringebenefits, and use common facilities. The overall day-to-day responsibility for all aspects of the Employer'soperations, including labor relations, rests with theCenter's administrator.As stated, Petitioner seeks a "wall-to-wall" unit ofall nonprofessional employees. The Employer op-poses such an overall unit, claiming that separateunits of service and maintenance, technical, andbusiness office clericals constitute the only appropri-ate units. The record reveals, however, that many ofthe individuals that the Employer would place in thetechnical unit work in close association with andunder the same supervision as individuals which itwould place in the service and maintenance unit. Forinstance, in the dental area, the Employer wouldplace the dental therapist in the technical unit butwould place the dental assistant, dental receptionist,and dental clerk-typist in the service and mainte-nance unit. All of these individuals report to thesame supervisors, work in the same area, and haveintegrated job functions. In the pharmacy area, theEmployer would place the pharmacy technicians inthe technical unit and the pharmacy clerk in theservice and maintenance unit. These employees allreport directly to the pharmacist, work alongsideeach other in the same area, and have integrated jobfunctions. In the radiology department, the Employ-er would place the radiological technician in thetechnical unit but would place a laboratory assistantwho works in the same area and does some X-raywork in the service and maintenance unit. In theclinical laboratory area, the Employer would placethe laboratory technician in the technical unit whileplacing a laboratory assistant who works in that areain the service and maintenance unit.In Newington Children's Hospital, 217 NLRB 793,794 (1975), we indicated that a combined unit ofservice, maintenance, and technical employees "mayalso constitute an appropriate unit"; 4 and in Nation-al G. South, Inc., a wholly owned subsidiary of NationalLiving Centers, Inc., a wholly owned subsidiary of A RAServices, d/b/a Memorial Medical, 230 NLRB 976(1977), we found a combined unit of service,maintenance, and technical employees to be appro-priate. Accordingly, under these circumstances,I This position is presently vacant.See. for example. Mount Airy Foundation, d, h ,a Mount Airv PsvchiatricCenter, 217 NLRB 802 (1975); Marquette General Hospital, Inc., 218 NLRB713 (1975); Family Doctor Medical Group, a Professional Corporation, 226NLRB 118(1976).where the Petitioner seeks to jointly represent theseemployees, the service, maintenance, and technicalemployees work in the same areas, report to the samesupervisors, have integrated job functions, and havesubstantial and frequent contact with each other, wefind that they have a substantial community ofinterest with each other and constitute an appropri-ate unit.With regard to the business office clericals, thePetitioner would include them in the same unit as theservice, maintenance, and technical employees, whilethe Employer contends they should be found toconstitute a separate unit. Board precedent estab-lishes that business office clericals usually "share acommunity of interest separate and apart from otherclerical employees in health care institutions whosework is more closely related to the functionsperformed by employees in the service and mainte-nance unit, and that such business office clericalemployees are entitled to be represented in a separatebargaining unit."5In accordance with this precedent,the Employer would place the two medical recordclerks in the service and maintenance unit, whilecontending that the five business office clericals areentitled to separate representation. The two medicalrecord clerks in this case work very closely with otherservice, maintenance, and technical employees, butthey also work very closely with the business officeclericals. The medical record clerks have their ownoffice from which they work with service, mainte-nance, and technical employees in maintainingpatient records. However, they also spend 4 hours aday in the business office doing the same work asbusiness office clericals and alternating as reception-ists. The medical record clerks and the businessoffice clericals also work under the common supervi-sion of the senior business office clerk. Finally, therecord establishes that, because of the small size ofthe Center, occasionally employees in the laboratory,dental, or X-ray area will have nothing to do duringslack periods. On such occasions, those employeeswill be directed to assist the business office clericalswith records and billings. Accordingly, under thespecial circumstances of this case wherein theEmployer's employee complement is small, the twoservice and maintenance medical record clerks spenda considerable portion of their day working alongsideand doing the same work as business office clericals,the senior business office clerk directly supervises themedical record clerks as well as the business officeclericals, other unit employees occasionally work in5 FamilV Doctor Medical Group, a Professional Corporation. 226 NLRB118 (1976). See also Mercy Hospitals of Sacramento. Inc., 217 NLRB 765(1975). Sisters of St. Joseph of Peace, 217 NLRB 797 (1975): Meharr,Medical College, 219 NLRB 488 (1975).543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe business office doing business office work, andno union has indicated a willingness to separatelyrepresent the business office clericals, we find thebusiness office clericals share a community ofinterest with the other employees sufficient towarrant their inclusion in the unit.6It has long sincebeen settled that the unit sought need only be anappropriate unit, not the most appropriate unit.7Accordingly, we will include the five business officeclericals in the overall unit of the Employer'snonprofessional employees.In view of the foregoing, we shall direct an electionby secret ballot in the following unit found appropri-6 See South Station Liquor Store, Inc. d/b/a Berenson Liquor Mart, 223NLRB 1115. 1116-17(1976).ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All regular full-time and part-time nonprofession-al employees, including service, maintenance,technical, and business office employees em-ployed at the June Buchanan Primary CareCenter, Hazard, Kentucky; but excluding profes-sional employees, confidential employees, guards,and supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]I Morand Brothers Beverage Co., 91 NLRB 409 (1950), enfd. 190 F.2d 576(C.A. 7, 1951).544